Exhibit 10.113

PLAINSCAPITAL BANK – LOAN NO.


LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, this “Agreement”) dated as of FEBRUARY 29, 2016 (the “Effective Date”), is
between PLAINSCAPITAL BANK, a Texas state bank (together with its successors and
assigns, “Lender”), CLEAN ENERGY FUELS CORP., a Delaware corporation (“CEFC”),
and CLEAN ENERGY, a California corporation (“CE,” and together with CEFC,
individually and collectively, “Debtor”).
RECITALS
WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor
on the terms described in this Agreement; and
WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon
and subject to the provisions, terms and conditions set forth in the Loan
Documents;
NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions. As used in this Agreement, all exhibits, appendices and schedules
hereto, and in any other Loan Documents made or delivered pursuant to this
Agreement, the following terms will have the meanings given such terms in this
Section 1 or in the provisions, sections or recitals herein:
“Borrowing Base” means, as of any date, the aggregate Fair Market Value of each
item of Eligible Collateral, multiplied by its Borrowing Base Percentage.
“Borrowing Base Deficiency” means, as of any date, the amount by which the
aggregate outstanding principal balance of the Loans exceeds the amount of the
Borrowing Base.
“Borrowing Base Percentage” means, with respect to any item of Eligible
Collateral, the percentage set forth under the heading “Borrowing Base
Percentage” in the table set forth on Exhibit A attached hereto.
“Business Day” means any day other than a Saturday, Sunday, or any other day on
which the Federal Reserve Bank of Dallas, Texas, is closed.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of Texas, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
“Collateral” means: (i) all Eligible Collateral and other stocks, bonds, cash,
financial assets, general intangibles, instruments, investment property,
securities, securities entitlements, and Rights relating to any of the foregoing
deposited or credited from time to time in one or more securities account(s) or
other accounts standing in Debtor’s name which are identified on Schedule 1(c)
attached hereto (individually and collectively, as the case may require, the
“Collateral Account”), and (ii) the Collateral Account. The term “Collateral,”
as used herein, shall also include (i) any other property or assets, real or
personal, tangible or intangible, now existing or hereafter acquired, of Debtor
that may at any time be or become subject to a security interest or lien in
favor of Lender as security for the Indebtedness, and (ii) all SUPPORTING
OBLIGATIONS, PRODUCTS and PROCEEDS of all of the foregoing and any property,
assets, securities, guaranties or monies of Debtor which may at any time come
into the possession of Lender. The term “Collateral,” as used herein, expressly
excludes any individual retirement account.




--------------------------------------------------------------------------------

Exhibit 10.113

“Control Agreement” means any agreement among Lender, Debtor, and Securities
Intermediary governing the “control” (as such term is defined in the Code) of
the Collateral Account, including, without limitation, the Control
Agreement—Effective Date.
“Control Agreement—Effective Date” means that certain PLEDGED ACCOUNT AGREEMENT
dated as of the Effective Date, among Lender, CE, and Securities Intermediary,
governing the “control” (as such term is defined in the Code) of the Collateral
Account, as the same may be amended, restated, or otherwise modified from time
to time. Reference is herein made to the Control Agreement—Effective Date,
including Sections 2 and 3 therein, for provisions relating to CE’s investment
discretion over funds in the Collateral Acocunt.
“Default” means any Event of Default or event which with notice and/or the
passage of time would be an Event of Default.
“Default/Margin Call Percentage” means, with respect to any item of Eligible
Collateral, the percentage set forth under the heading “Default/Margin Call
Percentage” opposite such type of Eligible Collateral in the table set forth on
Exhibit A attached hereto.
“Eligible Collateral” means Collateral held in the Collateral Account consisting
of: (i) cash and (ii) corporate and municipal bonds rated AAA, AA, or A by
Standard & Poor’s Ratings Services.
“Fair Market Value” means, (i) with respect to any bonds, financial assets,
instruments, investment property, and securities pledged as Collateral, and
unless the context indicates otherwise, the last reported sale price of such
bonds, financial assets, instruments, investment property, securities, on the
New York Stock Exchange or the American Stock Exchange, as applicable, or the
closing bid price as quoted for such bonds, financial assets, instruments,
investment property, securities, on the NASDAQ, on the Business Day immediately
preceding the valuation date, and (ii) in the case of any other property or
assets or interest in any property or asset, the “Fair Market Value” shall be
the fair value thereof as determined by the Lender, from time to time, in its
sole but reasonable discretion.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Indebtedness” means (i) all indebtedness, obligations and liabilities of Debtor
to Lender now existing or hereafter arising under the Note, this Agreement and
the other Loan Documents, (ii) all accrued but unpaid interest on any of the
indebtedness described in (i) above, (iii) all costs and expenses incurred by
Lender in connection with the collection and administration of all or any part
of the indebtedness and obligations described in (i) and (ii) above or the
protection or preservation of, or realization upon, the Collateral securing all
or any part of such indebtedness and obligations, including without limitation
all reasonable attorneys’ fees, and (iv) all renewals, extensions, modifications
and rearrangements of the indebtedness and obligations described in (i), (ii),
and (iii) above.
“Liquidation Percentage” means, with respect to any item of Eligible Collateral,
the percentage set forth under the heading “Liquidation Percentage” opposite
such type of Eligible Collateral in the table set forth on Exhibit A attached
hereto.
“Loan Documents” means this Agreement, the Note, any Control Agreement, and the
other agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining to the Loans.
“Loans” means all advances under the Credit Facility as established pursuant to
the Loan Documents from time to time.
“Material Adverse Effect” means any act, event, condition, or circumstance which
would materially and adversely affect: (a) the operations, business, properties,
liabilities (actual or contingent), or condition (financial or otherwise) of
Debtor; (b) the ability of Debtor to perform its obligations under any Loan
Document to which it is a party; or (c) the legality, validity, binding effect
or enforceability against Debtor of any Loan Document to which it is a party.




--------------------------------------------------------------------------------

Exhibit 10.113

“Note” means that certain PROMISSORY NOTE dated as of the Effective Date,
executed by Debtor and payable to the order of Lender in the amount of the
Credit Facility, as the same may be amended, restated, or otherwise modified
from time to time.
“Permitted Encumbrances” means the following encumbrances:
(a)    liens for taxes, assessments or governmental charges or levies not yet
due and payable or liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; and
(b)    liens created by or pursuant to the Loan Documents.
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.
“Rights” means any securities, dividends or other distributions and any other
right or property which Debtor shall receive or shall become entitled to receive
for any reason whatsoever with respect to, in substitution for or in exchange
for any securities or other ownership interests in a corporation, partnership,
joint venture or limited liability company constituting Collateral and any
securities, any right to receive securities and any right to receive earnings,
in which Debtor now has or hereafter acquires any right, issued by an issuer of
such securities.
“Securities Intermediary” means PLAINSCAPITAL BANK - WEALTH MANAGEMENT AND
TRUST, a Department of PlainsCapital Bank, or another securities intermediary
acceptable to Lender.
All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined. The words “hereof,” “herein,” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
2.    Credit Facility.
(a)Revolving Credit Facility. Subject to the terms and conditions set forth in
this Agreement and the other Loan Documents, Lender hereby agrees to lend to
Debtor under a revolving credit facility (the “Credit Facility”) an aggregate
sum not to exceed the lesser of (i) the Borrowing Base, and (ii) FIFTY MILLION
AND NO/100 DOLLARS ($50,000,000.00), on a revolving basis from time to time
during the period commencing on the Effective Date and continuing until: (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents; or
(ii) FEBRUARY 29, 2017. If at any time the sum of the aggregate principal amount
of Loans outstanding hereunder exceeds the limitations stated above, such amount
shall be deemed an “Overadvance.” Notwithstanding anything contained herein to
the contrary, but without limitation of Lender’s rights under Section 4(e)
hereof, an Overadvance shall be considered a Loan and shall bear interest at the
rates set forth in the Note and be secured by this Agreement. Subject to the
terms and conditions hereof, Debtor may borrow, repay and reborrow funds under
the Credit Facility.
(b)Funding. Lender reserves the right to require not less than ONE (1) Business
Day prior notice of each Loan under the Credit Facility, specifying the
aggregate amount of such Loan together with any documentation relating thereto
as Lender may reasonably request, including evidence of compliance with the
Borrowing Base. Debtor shall give Lender notice of each Loan under the Credit
Facility by no later than 1:00 p.m. (Dallas, Texas time) on the date provided
herein. Lender at its option may accept telephonic requests for such Loan,
provided that such acceptance shall not constitute a waiver of Lender’s right to
require delivery of a written request in connection with subsequent Loans.
Lender shall have no liability to Debtor for any loss or damage suffered by
Debtor as a result of Lender’s honoring of any requests, execution of any
instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically, by facsimile or electronically and purporting
to have been sent to Lender by Debtor and Lender shall have no duty to verify
the origin of any such communication or the identity or authority of the Person
sending it. Subject to the terms and conditions of this Agreement, each Loan
under this Section shall be made available to Debtor by depositing




--------------------------------------------------------------------------------

Exhibit 10.113

the same, in immediately available funds, in an account of Debtor designated by
Debtor or by paying the proceeds of such Loan to a third party designated by
Debtor.
(c)Use of Proceeds. The Loans under the Credit Facility shall be used by Debtor
for working capital.
(d)Fees. Debtor agrees to pay to Lender a line of credit fee equal to SEVEN
THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($7,500.00) for the establishment of
the Credit Facility. The line of credit fee shall be due and payable on the
Effective Date and shall be deemed fully earned as of the Effective Date. The
line of credit fee shall compensate Lender for its costs and expenses in the
structuring of the Credit Facility and (to the maximum extent permitted by
applicable law) shall not be deemed interest.
(e)Joint and Several Liability. Each Debtor hereby irrevocably and
unconditionally: (i) agrees that each is JOINTLY and SEVERALLY liable to Lender
for the full and prompt payment and performance of the Indebtedness under the
Loan Documents in accordance with the terms thereof; (ii) agrees to fully and
promptly perform all of their obligations hereunder and the other Loan Documents
with respect to each Advance hereunder as if such Advance had been made directly
to it; and (iii) agrees as a primary obligation to indemnify Lender on demand
for and against any loss incurred by Lender as a result of any of the
Indebtedness being or becoming void, voidable, unenforceable or ineffective for
any reason whatsoever, whether or not known to Lender or any person, the amount
of such loss being the amount which Lender would otherwise have been entitled to
recover from any one or more of Debtor and other Person named as Debtor under
the Loan Documents from time to time.
3.    Note, Rate and Computation of Interest. The Credit Facility shall be
evidenced by a Note duly executed by Debtor and payable to the order of Lender,
in form and substance acceptable to Lender. Interest on the Note shall accrue at
the rates set forth therein. The principal of and interest on the Note shall be
due and payable in accordance with the terms and conditions set forth in the
Note and in this Agreement.
4.    Collateral.
(a)    Grant of Security Interest. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Indebtedness, Debtor hereby pledges to and grants Lender, a security
interest in all of Debtor’s right, title and interest in the Collateral, whether
now owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence.
(b)    Additional Documents. To secure full and complete payment and performance
of the Indebtedness, Debtor shall execute and deliver or cause to be executed
and delivered all of the Loan Documents reasonably required by Lender covering
the Collateral. Debtor shall execute and cause to be executed such further
documents and instruments, as Lender, in its reasonable discretion, deems
necessary or desirable to create, evidence, preserve, and perfect its liens and
security interests in the Collateral. In the event any of the Loan Documents
evidencing or securing the Indebtedness misrepresents or inaccurately reflects
the correct terms and/or provisions of the Indebtedness, Debtor shall upon
request by Lender and in order to correct such mistake, execute such new
documents or initial corrected, original documents as Lender may deem necessary
to remedy said errors or mistakes. Debtor shall execute such other documents as
Lender shall deem reasonably necessary to correct any defects or deficiencies in
the Loan Documents. Debtor’s failure to execute such documents as requested
shall constitute an Event of Default under this Agreement.
(c)    Setoff. If an Event of Default shall have occurred and be continuing,
Lender shall have the right to set off and apply against the Indebtedness in
such manner as Lender may determine, at any time and without notice to Debtor,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from Lender to Debtor whether or
not the Indebtedness is then due. The rights and remedies of Lender hereunder
are in addition to any other rights and remedies (including, without limitation,
other rights of setoff) which Lender may have.
(d)    Satisfaction of Indebtedness. Until the Indebtedness has been
indefeasibly paid and fully satisfied (other than contingent indemnification
obligations to the extent no unsatisfied claim has been asserted) and the
commitments of Lender under the Credit Facility have been terminated, Lender
shall be entitled to




--------------------------------------------------------------------------------

Exhibit 10.113

retain the security interests in the Collateral granted under the Loan Documents
and the ability to exercise all rights and remedies available to Lender under
the Loan Documents and applicable laws.
(e)    Additional Collateral.
(i)If at the close of business on any Business Day (x) the outstanding principal
balance of the Loans equals or exceeds (y) an amount equal to the Fair Market
Value of Eligible Collateral pledged as Collateral multiplied by the
Default/Margin Call Percentage, Lender shall give notice to Debtor of the same,
and, prior to the close of business on the THIRD (3rd) Business Day after the
occurrence of such event (such date, being a “Call Date”), Debtor shall (1)
prepay a portion of the Loans, and/or (2) pledge to Lender additional Eligible
Collateral sufficient to cause the Borrowing Base Deficiency to be cured. If at
the close of business on such Call Date, Debtor has failed to comply with this
clause (i), Lender may, without notice to Debtor or any other action,
immediately liquidate all or any portion of the Collateral and apply the same to
satisfy the Indebtedness, in Lender’s sole discretion.
(ii)Notwithstanding the foregoing, if at the close of business on any Business
Day (x) the outstanding principal balance of the Loans equals or exceeds (y) an
amount equal to the Fair Market Value of Eligible Collateral pledged as
Collateral multiplied by the Liquidation Percentage, Lender may, without notice
to Debtor or any other action, immediately liquidate all or any portion of the
Collateral and apply the same to satisfy the Indebtedness, in Lender’s sole
discretion.
Notwithstanding any other provisions of this Agreement, Pledgor’s failure to
comply with this Section 4(e) shall be an automatic Event of Default.
5.    Conditions Precedent.
(a)    Initial Loan. The obligation of Lender to make the initial Loan under the
Credit Facility, is subject to the condition precedent that Lender shall have
received on or before the day of such Loan all of the following, in form and
substance satisfactory to Lender:
(i)Closing Certificate. A CLOSING CERTIFICATE of an officer of Debtor that is
not a natural Person, or an officer of the governing body of Debtor, which
certifies: (1) the resolutions of such Person authorizing the execution,
delivery, and performance of the Loan Documents that Debtor is a party to;
(2) certificates of the appropriate government officials of the state of
organization of Debtor and any governing body of Debtor, and any state any such
Person is currently doing business as to the existence, qualification and good
standing of such Person, dated no more than TEN (10) days prior to the Effective
Date; (3) the true and correct Constituent Documents of each Debtor and any
governing body of Debtor and (4) the names of the individuals or other Persons
authorized to sign the Loan Documents that Debtor is a party to, together with
specimen signatures of such Persons.
(ii)Lien Search. The results of a Code or other lien search showing all
financing statements and other documents or instruments on file against Debtor
in such locations as Lender may reasonably request, dated no more than TEN (10)
days prior to the Effective Date.
(iii)Loan Documents. The Loan Documents executed by Debtor, including the
Control Agreement.
(iv)Fees and Expenses. Evidence that the costs and expenses of Lender (including
reasonable attorneys’ fees) and all fees owing to Lender, shall have been paid
in full by Debtor.
(v)Other Matters. Such other documents and agreements as may be required by
Lender in its reasonable discretion.
(b)    All Loans. The obligation of Lender to make any Loan shall be subject to
the following additional conditions precedent:




--------------------------------------------------------------------------------

Exhibit 10.113

(i)Request for Loan. Lender shall have received in accordance with this
Agreement, a request for a Loan in form and content satisfactory to Lender in
its reasonable discretion dated as of the date of request and executed by an
authorized officer of Debtor.
(ii)No Default or Event of Default. No Default or Event of Default, or event
which could have a Material Adverse Effect, shall have occurred and be
continuing, or would result from or after giving effect to such Loan.
(iii)Representations and Warranties. All of the representations and warranties
contained in the Loan Documents shall be true and correct in material respects
on and as of the date of such Loan with the same force and effect as if such
representations and warranties had been made on and as of such date.
6.    Representations and Warranties. Debtor hereby represents and warrants, and
upon each request for a Loan represents and warrants to Lender as follows:
(a)    Existence. Debtor (i) is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite power and authority to own its assets and carry on its business as now
being or as proposed to be conducted; and (iii) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect.
Debtor has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party.
(b)    Binding Obligations. The execution, delivery, and performance of the Loan
Documents by Debtor have been duly authorized by all necessary action by Debtor,
and constitute legal, valid and binding obligations of Debtor, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles.
(c)    No Consent. The execution, delivery and performance of the Loan
Documents, and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under
(1) any provision of the Constituent Documents (if any) or other instrument
binding upon Debtor, (2) any law, governmental regulation, court decree or order
applicable to Debtor, or (3) any contractual obligation, agreement, judgment,
license, order or permit applicable to or binding upon Debtor, (ii) require the
consent, approval or authorization of any third party, or (iii) result in or
require the creation of any lien, charge or encumbrance upon any property or
asset of Debtor except as may be expressly contemplated in the Loan Documents.
(d)    Financial Condition. Each financial statement of Debtor supplied to
Lender truly discloses and fairly presents such Person’s financial condition as
of the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Debtor subsequent to the
date of the most recent financial statement supplied to Lender.
(e)    Operation of Business. Debtor possesses all contracts, licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto,
necessary to conduct its businesses substantially as now conducted and as
presently proposed to be conducted, and Debtor is not in violation of any valid
rights of others with respect to any of the foregoing, except any violations
that could not reasonably be expected to have a Material Adverse Effect.
(f)    Litigation and Judgments. There is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Debtor, threatened against or affecting Debtor that would, if
adversely determined, have a Material Adverse Effect. There are no outstanding
judgments against Debtor.
(g)    Rights in Collateral; Liens. Debtor has good and indefeasible title to
the Collateral, and none of the Collateral is subject to any lien, except
Permitted Encumbrances.




--------------------------------------------------------------------------------

Exhibit 10.113

(h)    Disclosure. No statement, information, report, representation, or
warranty made by Debtor in the Loan Documents or furnished to Lender in
connection with the Loan Documents or any of the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not misleading.
There is no fact known to Debtor which could reasonably be expected to have a
Material Adverse Effect that has not been disclosed in writing to Lender.
(i)    Taxes; Governmental Charges. Debtor has filed all federal, state and
local tax reports and returns required by any law or regulation to be filed by
it and has either duly paid all taxes, duties and charges indicated due on the
basis of such returns and reports, or made adequate provision for the payment
thereof, and the assessment of any material amount of additional taxes in excess
of those paid and reported is not reasonably expected.
(j)    Security Interest. Debtor has and will have at all times full right,
power and authority to grant a security interest in the Collateral to Lender in
the manner provided herein, free and clear of any lien, security interest or
other charge or encumbrance other than for the Permitted Encumbrances. This
Agreement creates a legal, valid and binding security interest (subject to
Permitted Encumbrances) in favor of Lender in the Collateral securing the
Indebtedness.
(k)    Collateral Account. The Collateral Account is a valid and legally binding
obligation of the Securities Intermediary, the securities entitlements credited
to the Collateral Account are valid and genuine, and Debtor has provided Lender
with a complete and accurate statement of the financial assets and the money
credited to the Collateral Account as of the date of this Agreement. All
Eligible Collateral is genuine and free from any restriction on transfer.
7.    Covenants. Until all Indebtedness of Debtor under the Loan Documents is
indefeasibly paid or performed, and Lender has no further commitment to lend
under the Credit Facility, Debtor agrees and covenants as follows:
(a)    Payment of Obligations. Debtor will pay its obligations, including tax
liabilities, that, if not paid, could become a lien on any of Collateral, before
the same shall become delinquent or in default, except where: (i) the validity
or amount thereof is being contested in good faith by appropriate proceedings
and (ii) Debtor has set aside adequate reserves with respect thereto.
(b)    Books and Records; Inspection Rights. Debtor will keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Debtor
will permit any representatives designated by Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
(c)    Compliance with Laws. Debtor will comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(d)    Notices of Material Events. Debtor will furnish to Lender prompt written
notice of the following:
(i)the occurrence of any Default;
(ii)the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Debtor, that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; or
(iii)any and all material adverse changes in Debtor’s financial condition and
all claims made against Debtor that could materially affect the financial
condition of Debtor.




--------------------------------------------------------------------------------

Exhibit 10.113

Each notice delivered under this Section shall be accompanied by a statement of
Debtor setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
(e)    Ownership and Liens. Debtor will maintain good and indefeasible title to
the Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for Permitted Encumbrances. Debtor will cause any
financing statement or other security instrument with respect to the Collateral
to be terminated, except for Permitted Encumbrances. Debtor will defend at its
expense Lender’s right, title and security interest in and to the Collateral
against the claims of any third party.
(f)    Impairment of Security Interest. Debtor will not take any action that
would in any manner impair the enforceability of Lender’s security interest in
any Collateral.
(g)    Transfer or Encumbrance. Debtor will not (i) grant a lien or security
interest in or execute, file or record any financing statement or other security
instrument with respect to the Collateral, or (ii) deliver actual or
constructive possession of any of the Collateral to any Person other than
Lender.
(h)    Collateral Account.
(i)Debtor shall not be permitted to terminate or close the Collateral Account,
change the Securities Intermediary, or conduct any day-trading activities from
the Collateral Account. Debtor shall be permitted to conduct activities
permitted by the applicable Control Agreement.
(ii)Debtor will warrant and defend its title in and to the Collateral against
any adverse claimant.
(iii)Any indication on the books or internal records of a Securities
Intermediary (including any Securities Intermediary which is an affiliate of
Lender) that Eligible Collateral or a Collateral Account has been pledged to
Lender will conclusively establish Lender’s perfected security interest in and
control over the Collateral.
(iv)Debtor will not attempt to modify or terminate any Control Agreement or the
agreement between Debtor and the Securities Intermediary governing any
Collateral Account without Lender’s written consent. Debtor will cause
Securities Intermediary to send to Lender a complete and accurate copy of every
statement, confirmation, notice or other communication concerning the Collateral
Account that the Securities Intermediary sends to Debtor. Any confirmation or
statement of account that Lender may (but need not) issue will conclusively
establish delivery of Eligible Collateral to Lender.
(v)Debtor will comply with the securities laws with respect to Debtor’s
ownership of Collateral. Debtor will not commit any act which might render any
Collateral not readily saleable under such securities laws. Debtor will notify
Lender immediately of any development or occurrence which to Debtor’s knowledge
would render any Collateral not readily saleable under the securities laws.
(vi)Unless an Event of Default occurs, Debtor may exercise all voting and
consensual powers and rights pertaining to any Collateral for all purposes not
inconsistent with the terms of this Agreement and may receive and retain all
proceeds of the Collateral.
8.    Reporting Requirements. Until all Indebtedness of Debtor under the Loan
Documents is indefeasibly paid and satisfied, and Lender has no further
commitment to lend under the Credit Facility, Debtor agrees and covenants that
it will furnish or cause to be furnished the following:
(a)    Brokerage Statements. As soon as available and in any event within THIRTY
(30) days after the end of each month, Debtor shall or shall cause Securities
Intermediary to provide Lender with copies of the all account, valuation, and
brokerage statements for the Collateral Account.
(b)    General Information. Such other information concerning Debtor as Lender
may reasonably request.




--------------------------------------------------------------------------------

Exhibit 10.113

9.    Rights of Lender. Lender shall have the rights contained in this Section
at all times that this Agreement is effective.
(a)    Financing Statements. Debtor hereby authorizes Lender to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral.
(b)    Power of Attorney. Debtor hereby irrevocably appoints Lender as Debtor’s
attorney‑in‑fact, such power of attorney being coupled with an interest, with
full authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time following the occurrence and during the
continuation of an Event of Default in Lender’s reasonable discretion, to take
any action and to execute any instrument which Lender may deem necessary or
appropriate to accomplish the purposes of this Agreement or otherwise to enforce
the rights of Lender with respect to the Collateral.
10.    Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:
(a)    Payment Default. The failure, refusal or neglect of Debtor to pay when
due any part of the principal of, or interest on the Indebtedness owing to
Lender by Debtor from time to time and such failure, refusal or neglect shall
continue unremedied for a period of TEN (10) days from the date such payment is
due.
(b)    Performance or Warranty Default. The failure of Debtor to timely and
properly observe, keep or perform any covenant, agreement, warranty or condition
required herein or in any of the other Loan Documents (other than a payment
default as set forth in Section 10(a)) which is not cured within FIVE (5)
Business Days following written notice from Lender to Debtor; provided, that (i)
if such default cannot be cured within FIVE (5) Business Days, (ii) Debtor has,
within such period, taken such actions as deemed reasonably necessary and
appropriate by Lender to cure such default, and (iii) Debtor shall continue to
diligently pursue such actions, such cure period shall be extended for a period
of THIRTY (30) days.
(c)    Representations. Any representation contained herein or in any of the
other Loan Documents made by Debtor is false or misleading in any material
respect.
(d)    Insolvency. If Debtor (i) becomes insolvent, or makes a transfer in fraud
of creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of its
assets, either in a proceeding brought by it or in a proceeding brought against
it and such appointment is not discharged or such possession is not terminated
within SIXTY (60) days after the effective date thereof or it consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or state insolvency, Bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against it under any Applicable Bankruptcy Law and
such involuntary petition is not dismissed within SIXTY (60) days after the
filing thereof, or an order for relief naming it is entered under any Applicable
Bankruptcy Law, or any composition, rearrangement, extension, reorganization or
other relief of debtors now or hereafter existing is requested or consented to
by it; or (v) fails to have discharged within a period of SIXTY (60) days any
attachment, sequestration or similar writ levied upon any property of it.
(e)    Action Against Collateral. The Collateral or any portion thereof is taken
on execution or other process of law in any action.
(f)    Transfer of the Property. Title to all or any part of the Collateral
Account shall become vested in any party other than the Debtor holding title
thereto on the Effective Date, whether by operation of law or otherwise, or
Debtor shall sell, transfer or dispose of assets in the Collateral Account in an
amount sufficient to cause a Borrowing Base Deficiency.
(g)    Loan Documents. (i) The Loan Documents shall at any time after their
execution and delivery and for any reason cease (1) to create a valid and
perfected first priority security interest (subject to Permitted Encumbrances)
in and to the Collateral; or (2) to be in full force and effect or shall be
declared null




--------------------------------------------------------------------------------

Exhibit 10.113

and void, or (ii) the validity or enforceability the Loan Documents shall be
contested by Debtor or any other Person party thereto or Debtor or such Person
shall deny it has any further liability or obligation under the Loan Documents.
Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.
11.    Remedies and Related Rights. If an Event of Default shall have occurred,
and without limiting any other rights and remedies provided herein, under any of
the Loan Documents or otherwise available to Lender, Lender may exercise one or
more of the rights and remedies provided in this Section.
(a)    Remedies. Upon the occurrence of any one or more of the foregoing Events
of Default, (i) the entire unpaid balance of principal of the Note, together
with all accrued but unpaid interest thereon, and all other Indebtedness owing
to Lender by Debtor at such time shall, at the option of Lender, become
immediately due and payable without further notice, demand, presentation, notice
of dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Debtor, and
(ii) Lender may, at its option, cease further advances under the Note and this
Agreement; provided, however, concurrently and automatically with the occurrence
of an Event of Default under Subsection 10(d) further advances under the Loan
Documents shall automatically cease, the Indebtedness at such time shall,
without any action by Lender, become due and payable, without further notice,
demand, presentation, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or notice of protest of any kind, all of which are
expressly waived by Debtor. All rights and remedies of Lender set forth in this
Agreement and in any of the other Loan Documents may also be exercised by
Lender, at its option to be exercised in its sole discretion, upon the
occurrence of an Event of Default, and not in substitution or diminution of any
rights now or hereafter held by Lender under the terms of any other agreement.
(b)    Other Remedies. Lender may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:
(i)Sell, or instruct Securities Intermediary or any agent or broker to sell, all
or any part of the Collateral in a public or private sale, direct any agent,
Securities Intermediary or broker to liquidate all or any part of the Collateral
Account and deliver all proceeds thereof to Secured Party, and apply all
proceeds to the payment of any or all of the Indebtedness in such order and
manner as Secured Party shall, in its discretion, choose or hold such proceeds
as additional Collateral for the Indebtedness.
(ii)Exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);
(iii)Require Debtor to, and Debtor hereby agrees that it will at its expense and
upon request of Lender, assemble the Collateral as directed by Lender and make
it available to Lender at a place to be designated by Lender which is reasonably
convenient to both parties;
(iv)Reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest granted hereunder by any available judicial
procedure;
(v)Sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Lender’s
power of sale, but sales or other dispositions may be made from time to time
until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;
(vi)Buy the Collateral, or any portion thereof, at any public sale;
(vii)Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;




--------------------------------------------------------------------------------

Exhibit 10.113

(viii)Apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and
(ix) At its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Lender is entitled to do so under the
Code or otherwise.
Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, TEN (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. If permitted by applicable law, any
Collateral which is sold on a recognized market may be sold immediately by
Lender without prior notice to Debtor. At any sale or disposition of Collateral,
Lender may (to the extent permitted by applicable law) (i) purchase all or any
part thereof free from any right of redemption by Debtor or any other Person
guaranteeing the Indebtedness, which right is hereby waived and released, (ii)
restrict the number of prospective bidders or purchasers and/or further restrict
such prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing for their own account, for investment and not with a
view to the distribution or resale of the Collateral, and (iii) otherwise
require that such sale be conducted subject to restrictions as to such other
matters as Lender may deem necessary in order that such sale may be effected in
such manner as to comply with all applicable state and federal securities and
other laws. Lender shall not be obligated to make any sale or other disposition
of any Collateral if it shall determine not to do so, regardless of the fact
that notice of sale or other disposition of such Collateral shall have been
given. Debtor hereby acknowledges that (i) notwithstanding that a higher price
might be obtained for the Collateral at a public sale than at a private sale or
sales, the making of a public sale of the Collateral may be subject to
registration requirements under applicable securities laws and other legal
restrictions, compliance with which would require such actions on the part of
such Credit Party, would entail such expenses and would subject Lender or any
underwriter through whom the Collateral may be sold or any controlling person of
any of the foregoing to such liabilities, as would make a public sale of the
Collateral impractical, and accordingly, Debtor hereby agrees that private sales
made by Debtor in good faith in accordance with the provisions of this Agreement
may be at prices and on other terms less favorable to the seller than if the
Collateral were sold at a public sale, and that Lender shall not have any
obligation to take any steps in order to permit the Collateral to be sold at a
public sale, such a private sale being considered or deemed to be a sale in a
commercially reasonable manner; (ii) any private sale of the Collateral may be
subject to compliance with federal and state securities and/or other laws; and
(iii) Lender is hereby authorized to comply with any limitation or restriction
in connection with such sale that may be necessary in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser(s) by any Governmental Authority or officer or court.
(c)    Application of Proceeds. If any Event of Default shall have occurred,
Lender may at its discretion apply or use any cash held by Lender as Collateral,
and any cash proceeds received by Lender in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral as follows in such order and manner as Lender may elect:
(i)to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with (1) the administration of the Loan
Documents, (2) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (3) the exercise
or enforcement of any of the rights and remedies of Lender hereunder;
(ii)to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;
(iii)to the satisfaction of the Indebtedness;
(iv)by holding such cash and proceeds as Collateral;




--------------------------------------------------------------------------------

Exhibit 10.113

(v)to the payment of any other amounts required by applicable law; and
(vi)by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.
(d)    Deficiency. In the event that the proceeds of any sale of, collection
from, or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, Debtor
(unless otherwise provided) shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents.
(e)    Non‑Judicial Remedies. In granting to Lender the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial process. Debtor
recognizes and concedes that non‑judicial remedies are consistent with the usage
of trade, are responsive to commercial necessity and are the result of a bargain
at arm’s length. Nothing herein is intended to prevent Lender or Debtor from
resorting to judicial process at either party’s option.
(f)    No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise, no delay in exercising and no course of dealing with respect to, any
right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.
(g)    Equitable Relief. Debtor recognizes that in the event Debtor fails to
pay, perform, observe, or discharge any or all of the Indebtedness, any remedy
at law may prove to be inadequate relief to Lender. Debtor therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
12.    Indemnity. Debtor hereby indemnifies and agrees to hold harmless Lender,
and its officers, directors, employees, agents and representatives (each an
“Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection with
the Loan Documents). WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH AND/OR ANY OTHER
INDEMNIFIED PERSON, EXCEPT TO THE LIMITED EXTENT THE CLAIMS AGAINST AN
INDEMNIFIED PERSON ARE PROXIMATELY CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. If Debtor or any third party ever alleges such
gross negligence or willful misconduct by any Indemnified Person, the
indemnification provided for in this Section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as (a) a
court of competent jurisdiction enters a final judgment as to the extent and
effect of the alleged gross negligence or willful misconduct, or (b) Lender
expressly agrees in writing with Debtor that such Claim is proximately caused by
such Indemnified Person’s gross negligence or willful misconduct. The
indemnification provided for in this Section shall survive the termination of
this Agreement and shall extend and continue to benefit each individual or
entity that is or has at any time been an Indemnified Person hereunder.
13.    Limitation of Liability and Releases. Neither Lender nor any affiliate,
officer, director, employee, attorney, or agent of Lender shall have any
liability with respect to, and Debtor hereby waives, releases, and agrees not to
sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by Debtor in connection with, arising
out of, or in any way related to, this Agreement or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Debtor hereby waives, releases, and agrees not to sue
Lender or any of Lender’s affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement




--------------------------------------------------------------------------------

Exhibit 10.113

or any of the other Loan Documents, or any of the transactions contemplated by
this Agreement or any of the other Loan Documents.
14.    No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Debtor or any of Debtor’s equity holders or any other Person.
Documents in connection with the transactions contemplated hereunder have been
prepared by GARDERE WYNNE SEWELL LLP (“Lender’s Counsel”). Debtor acknowledges
and understands that Lender’s Counsel is acting solely as counsel to Lender in
connection with the transaction contemplated herein, is not representing Debtor
in connection therewith, and has not, in any manner, undertaken to assist or
render legal advice to Debtor with respect to this transaction. Debtor has been
advised to seek other legal counsel to represent its interests in connection
with the transactions contemplated herein.
15.    Lender Not Fiduciary. The relationship between Debtor and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Debtor, and no term or condition of any of the Loan Documents
shall be construed so as to deem the relationship between Debtor and Lender to
be other than that of debtor and creditor.
16.    Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
waiver of any provision in this Agreement or in any of the other Loan Documents
and no departure by Debtor therefrom shall be effective unless the same shall be
in writing and signed by Lender, and then shall be effective only in the
specific instance and for the purpose for which given and to the extent
specified in such writing. No modification or amendment to this Agreement or to
any of the other Loan Documents shall be valid or effective unless the same is
signed by the party against whom it is sought to be enforced.
17.    Benefits. This Agreement shall be binding upon and inure to the benefit
of Lender and Debtor, and their respective successors and assigns, provided,
however, that Debtor may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Agreement or any of
the other Loan Documents.
18.    Notices. All notices, requests, demands or other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
given by (a) personal delivery, (b) expedited delivery service with proof of
delivery, or (c) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the signature page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the time of the expedited
delivery and in the manner provided herein, or in the case of mail, upon the
THIRD (3rd) day after deposit in a depository receptacle under the care and
custody of the United States Postal Service. Any party shall have the right to
change its address for notice hereunder to any other location within the
continental United States by notice to the other party of such new address.
19.    Construction; Venue; Service of Process. The Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in Dallas, Dallas County, Texas (the “Venue Site”). Any
action or proceeding against Debtor under or in connection with any of the Loan
Documents may be brought in any state or federal court within the Venue Site.
Debtor hereby irrevocably (a) submits to the nonexclusive jurisdiction of such
courts, and (b) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in any such court or that any
such court is an inconvenient forum. Debtor agrees that service of process upon
it may be made by certified or registered mail, return receipt requested, at its
address specified or determined in accordance with the provisions this
Agreement. Nothing in any of the other Loan Documents shall affect the right of
Lender to serve process in any other manner permitted by law or shall limit the
right of Lender to bring any action or proceeding against Debtor or with respect
to any of its property in courts in other jurisdictions. Any action or
proceeding by Debtor against Lender shall be brought only in a court located in
the Venue Site.
20.    Invalid Provisions. If any provision of the Loan Documents is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of the




--------------------------------------------------------------------------------

Exhibit 10.113

Loan Documents shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance.
21.    Expenses. Debtor shall pay all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) in connection with (a) the
drafting and execution of the Loan Documents and the transactions contemplated
therein, (b) any action required in the course of administration of the
indebtedness and obligations evidenced by the Loan Documents, and (c) any action
in the enforcement of Lender’s rights upon the occurrence of an Event of
Default.
22.    Participation of the Loans. Debtor agrees that Lender may, at its option,
sell interests in the Loans and its rights under this Agreement to a financial
institution or institutions and, in connection with each such sale, Lender may
disclose any financial and other information available to Lender concerning
Debtor to each perspective purchaser subject to obtaining a confidentiality
agreement with each prospective purchaser prior to disclosing Debtor’s
confidential information.
23.    Conflicts. Except as otherwise expressly provided in the Note, in the
event any term or provision of this Agreement is inconsistent with or conflicts
with any provision of the other Loan Documents, the terms and provisions
contained in this Agreement shall be controlling.
24.    Counterparts. The Loan Documents may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.
25.    Survival. All representations and warranties made in the Loan Documents
or in any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of the Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
26.    Waiver of Right to Trial by Jury. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THE LOAN DOCUMENTS
OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THE LOAN DOCUMENTS.
27.    Patriot Act Notice. Lender hereby notifies Debtor that pursuant to the
requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318
(the “Act”), that Lender is required to obtain, verify and record information
that identifies Debtor, which information includes the name and address of
Debtor and other information that will allow such Lender to identify Debtor in
accordance with the Act.
28.    Regulation B—Notice of Joint Intent. If Debtor is more than one Person,
Federal Regulation B (Equal Credit Opportunity Act) requires Lender to obtain
evidence of Debtor’s intention to apply for joint credit. Debtor’s signature
below shall evidence such intent. Debtor’s intent shall apply to future related
extensions of joint credit and joint guaranty.
29.    Notice of Final Agreement. It is the intention of Debtor and Lender that
the following NOTICE OF FINAL AGREEMENT be incorporated by reference into each
of the Loan Documents (as the same may be amended, modified or restated from
time to time). Debtor and Lender warrant and represent that the entire agreement
made and existing by or between Debtor and Lender with respect to the Loans is
and shall be contained within the Loan Documents, and that no agreements or
promises exist or shall exist by or among, Debtor and Lender that are not
reflected in the Loan Documents.



--------------------------------------------------------------------------------



NOTICE OF FINAL AGREEMENT




--------------------------------------------------------------------------------

Exhibit 10.113

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK




--------------------------------------------------------------------------------

Exhibit 10.113

AGREED as of the date first written above.
LENDER:                            ADDRESS:
PLAINSCAPITAL BANK                    2911 Turtle Creek Boulevard, Suite 1300
Dallas, TX 75219
By:    /s/ Cole Dulaney                
Name:    Cole Dulaney
Title:    Executive Vice President


With copies of notices to:                        Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201
Attention:    Steven S. Camp
        
DEBTOR:                            ADDRESS:


CLEAN ENERGY FUELS CORP.            4675 MacArthur Court, Suite 800    
Newport Beach, CA 92660
By:    /s/ Robert M. Vreeland    
Name:    Robert M. Vreeland
Title:    Chief Financial Officer


CLEAN ENERGY            4675 MacArthur Court, Suite 800    
Newport Beach, CA 92660
By:    /s/ Robert M. Vreeland    
Name:    Robert M. Vreeland
Title:    Chief Financial Officer


With copies of notices to:                        Nate Jensen
4675 MacArthur Court, Suite 800
Newport Beach, California 92660



Documents Prepared By:


Steven S. Camp
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201
214-999-4354






EXHIBIT A
TO
LOAN AND SECURITY AGREEMENT






Asset
Borrowing Base Percentage
Default/Margin Call Percentage
Liquidation Percentage
Cash
100%
N/A
N/A
AAA Bonds
80%
85%
90%
AA Bonds
75%
80%
85%
A Bonds
70%
75%
80%







SCHEDULE 1(c)
TO
LOAN AND SECURITY AGREEMENT


Collateral Accounts


Account number in the name of Clean Energy DBA California Clean Energy Corp
Agency.














